Citation Nr: 0515828	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  00-22 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension, to include 
as secondary to service-connected post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel
INTRODUCTION

The veteran served on active duty from May 1967 to March 
1971. 

The Board's view of the procedural history of this case 
differs slightly from that of the RO.  In the Board's view, 
this matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico, finding that new and material 
evidence had not been received to reopen the veteran's claim 
for service connection for hypertension.  What the Board 
construes as a notice of disagreement with this rating 
decision was received in March 1999.  The claim has since 
been implicitly reopened by the RO, and the veteran's appeal 
perfected.

Although the RO has implicitly reopened the claim for service 
connection for hypertension and denied entitlement on the 
merits, the Board of Veterans' Appeals (Board) must make its 
own determination as to whether new and material evidence has 
been received to reopen a claim.  That is, the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of the finding 
of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Therefore, the issue has been characterized as noted 
on the title page.

In reviewing the record, the Board finds that there is a 
question as to whether the law and regulations governing 
finality of unappealed RO decisions are applicable to this 
appeal.  A September 1985 RO decision that denied the 
veteran's original claim for service connection for 
hypertension, which was not appealed and became final, was 
based upon on direct incurrence and presumptive bases; it did 
not address the question of secondary service connection.  
38 C.F.R. § 3.310(a).  In fact, service connection for PTSD 
was not even in effect at that time.  In Ashford v. Brown, 10 
Vet. App. 120, 123 (1997), the United States Court of 
Veterans Appeals (now called the United States Court of 
Appeals for Veterans Claims) (hereinafter referred to as 
"Court") addressed whether a new claim had been submitted 
when, after denial of service connection for a claimed lung 
disorder, the veteran added asbestos exposure as a possible 
etiology.  The Court stated, "Notwithstanding the 
nomenclature and varied etiology attributed to his 
disability, [the veteran's] lung condition, by any name, 
remains the same; it is inextricably intertwined with his 
previous claim for entitlement to service connection for a 
lung disorder."  Thus, in that situation, the Court viewed 
the asbestos claim as merely an attempt to reopen a 
previously adjudicated claim.  In Ashford, the Court 
distinguished its holding from the prior holding of Spencer 
v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. 
Cir. 1994), which held that when a provision of law or 
regulation creates a new basis of entitlement to benefits, as 
through liberalization of the requirement for entitlement to 
a benefit, an applicant's claim of entitlement under such law 
or regulation is a claim separate and distinct from a claim 
previously and finally denied prior to the liberalizing law 
or regulation.  A claim asserting rights which did not exist 
at the time of the prior claim is necessarily different.  
See, e.g., Sawyer v. Derwinski, 1 Vet. App. 130. 133 (1991).  

In view of the foregoing, the question arises as to whether 
the veteran's claim for  service connection for hypertension 
secondary to his service-connected PTSD is  a claim separate 
and distinct from the claim previously and finally denied by 
the RO in September 1985.  Arguably, since service connection 
was not in effect at the time of that final RO decision, the 
veteran's latter secondary service connection claim asserts 
rights that did not exist at the time of the prior claim.  
Sawyer, supra.  However, 38 C.F.R. § 3.310(a) was in effect 
at the time of the 1985 RO decision; that regulation was not 
subsequently amended or liberalized to create a new basis of 
entitlement to a benefit.  The direct and secondary aspects 
of the claim in this case concern the same disability 
(hypertension).  (Compare Ephraim v. Brown, 82 F.3d 399, 402 
(Fed. Cir. 1996), which held that a claim based on a 
diagnosis of a new disorder represents a new claim.)  One can 
also argue that  reliance upon a new etiological theory, in 
this case, the contention that hypertension is due to or 
aggravated by the veteran's service-connected PTSD, is 
insufficient to transform a claim that has been previously 
denied into a separate and distinct, or new, claim.  In any 
event, in today's decision, as the Board finds that new and 
material evidence has been received to reopen the veteran's 
claim for service connection for hypertension, there is no 
prejudice to the veteran by finding the more recent claim for 
secondary service connection for hypertension is inextricably 
intertwined with his original claim and identifying new and 
material evidence as a threshold question.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In April 2003, the Board referred the case to the Veterans 
Health Administration (VHA) for an advisory medical opinion.  
That opinion was obtained but the Board referred the case 
back for a supplemental medical opinion in April 2004, which 
was obtained in November 2004.  Upon receipt of that opinion 
by the Board, a copy was provided to the veteran along with a 
letter.  The letter indicated to the veteran, in conformity 
with the holding of the United States Court of Appeals for 
Veterans Claims (the Court) in Padgett v. Principi, 18 Vet. 
App. 188 (2004), that in the absence of a waiver he had the 
right to request Agency of Original Jurisdiction (AOJ) 
consideration of that opinion.  The veteran indicated that he 
wanted to the Board to proceed with its appellate review 
shortly thereafter.  

The Board also notes that the Court has since withdrawn the 
Padgett decision and the veteran's waiver of AOJ 
consideration of the VHA opinion is no longer required.  See 
Padgett v. Principi, 18 Vet. App. 404 (2004). 

The veteran, through his representative, also submitted a 
medical article relating to PTSD and hypertension along with 
an Informal Post-Remand Brief in April 2005.  While the 
veteran indicated in a signed response form that he did not 
have any further argument or evidence to submit and requested 
that the adjudication of his appeal proceed, under the two 
choices relating to the submission of the additional evidence 
(medical article noted above), he failed to check the box 
waiving his right to have his case remanded to the RO for its 
initial review of the additional evidence in question.  The 
United States Court of Appeals for the Federal Circuit has 
determined that when the Board considered additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver, an appellant has no means to obtain one review on 
appeal to the Secretary as provided by 38 U.S.C.A. § 7104(a) 
(West 2002) because the Board is the only appellate tribunal 
under the Secretary.  The additional relevant evidence  
cannot be considered by the Board as an initial matter.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  

In April 2005, the veteran's representative submitted a 
motion to waive consideration of the additional evidence in 
question.  See 38 C.F.R. §§ 19.37(b), 20.1304; 69 Fed. Reg. 
53,807 (Sep. 3, 2004).  The Board may seek a waiver when 
additional pertinent evidence has been received from an 
appellant or a representative, and that evidence has been 
accepted by the Board under the provisions of 38 C.F.R. § 
20.1304.  See Chairman's Memorandum No. 01-05-09 (May 25, 
2005).  The question of a waiver here is moot, however, as 
the decision that follows reopens the claim and remands the 
issue to the RO for additional development.  The additional 
evidence in question will be considered by the RO in 
reajudicating the claim, after the requested development is 
completed, pursuant to the Board's remand instructions.


FINDINGS OF FACT

1.  In September 1985, the RO denied the appellant's claim 
for service connection for hypertension.  He was provided 
notice of this decision by letter in October 1985, and did 
not submit a notice of disagreement within one year of the 
notice.      

2.  Since the September 1985 unappealed RO denial of the 
claim for service connection for hypertension, evidence was 
received which was not previously before agency 
decisionmakers and which bears directly and substantially 
upon the specific matter under consideration.  This evidence 
is neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The September 1985 RO determination that denied a claim 
for service connection for hypertension is final.  38 
U.S.C.A. § 7105 (West 2002).   

2.  Evidence received since the September 1985 RO decision 
denying service connection for hypertension, which was the 
last final denial with respect to this issue, is new and 
material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West  2002); 38 C.F.R. § 3.156 (2001) (as effective for 
claims filed prior to August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There was a significant change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

In the present case, the Board reopens the claim for service 
connection for hypertension.  Under these circumstances, 
which are only of benefit to the claim, there is no prejudice 
to the veteran in adjudicating the application to reopen 
without further discussion of the VCAA.  Bernard v. Brown, 4 
Vet. App. 384 (1993).

Claim Reopened

In a September 1985 RO rating decision, the RO denied the 
veteran's claim for service connection for hypertension.  He 
was provided notice of this decision by an RO letter in 
October 1985.  He did not submit a notice of disagreement 
with this letter.  Therefore, the September 1985 RO rating 
decision denying service connection for hypertension is 
final, and is not subject to revision except on the receipt 
of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

The provisions of 38 C.F.R. § 3.156 were recently changed, 
but only for claims filed on or after August 29, 2001.  66 
Fed. Reg. 45620 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.156 (2003)).  The veteran's application to reopen his claim 
was filed prior to August 29, 2001; consequently, the version 
of § 3.156 in effect before August 29, 2001, applies.  

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
38 C.F.R. § 3.156(a) (2001) (as effective for claims filed 
prior to August 29, 2001) provides as follows:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

In the present case, among other newly received evidence, the 
RO has received a medical opinion signed by a VA psychiatrist 
indicating that a long-term pattern of stress reactions 
attributable to the veteran's service-connected PTSD has "no 
doubt contributed to his cardiovascular problems of 
hypertension and heart disease."  The Board finds that this 
competent opinion is new evidence that is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Accordingly, new and material evidence has been 
received sufficient to reopen the claim for service 
connection for hypertension.


ORDER

New and material evidence having been received, the claim for 
service connection for hypertension is reopened; the appeal 
is granted to this extent only.

REMAND
 
In June 1998, the RO received the veteran's application to 
reopen his claim for service connection for hypertension, 
based on a contention that his hypertension was caused by his 
now-service-connected PTSD.  (He was granted service 
connection for PTSD in a November 1998 RO rating decision.)  
As decided directly above, new and material evidence has been 
received, and the claim for service connection for 
hypertension has been reopened.  For the reason that follows, 
the for service connection for hypertension must be REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part. 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  See also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Specific notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) should:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.

In this case, no VCAA notice letter has been issued, and none 
of the four VCAA notice elements has been fully satisfied.  
Given the extensive development that has taken place for this 
claim, to include the Board's obtaining an expert medical 
opinion, and the fact that the claim now on appeal was filed 
in June 1998, the Board has considered very carefully under 
current case law whether it can make a legally supportable 
determination that the lack of VCAA notice of this case was 
harmless, non-prejudicial error, particularly in light of the 
very recent decision of the Court of Appeals for Veterans 
Claims, Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App.  
April 14, 2005).  However, in the absence of any attempt to 
comply with VCAA notice requirements, and in the context of a 
relatively complex medical issue upon which VA physicians 
involved with this claim have expressed some disagreement 
with one another, the Board cannot reasonably find that the 
deficiencies in VCAA notice in this case constitute mere 
harmless, non-prejudicial error.

In view of the foregoing, this case must be REMANDED for the 
following action:
 
1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully 
satisfied.  See also 38 C.F.R. § 3.159. 

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should:  (1) inform the claimant about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; (2) inform the claimant about 
the information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; and (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claim.

In a December 2002 Appellant's Brief to 
the Board, the veteran's representative 
contended that the RO had not adequately 
addressed whether the veteran's 
hypertension has been aggravated by his 
service-connected PTSD.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  
Accordingly, the RO's notice to the 
veteran should include informing him that 
evidence showing that his service-
connected PTSD caused or aggravated 
(i.e., chronic worsening of underlying 
condition as opposed to temporary flare-
ups of symptoms) his hypertension could 
support his claim.

2.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is required.  
If further action is required, the RO should 
undertake it before readjudication of the 
claim.

3.  The RO should readjudicate the issue 
of entitlement to service connection for 
hypertension with consideration of all of 
the evidence added to the record since 
the most recent Supplemental Statement of 
the Case (SSOC) issued in December 2001, 
to include the medical article relating 
to PTSD and hypertension received by the 
Board in April 2005.

Readjudication of the claim should 
include consideration of the theory 
aggravation of the veteran's hypertension 
by his service-connected PTSD.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).

4.  If the benefit requested on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue an 
SSOC, which should contain notice of all 
relevant action taken on the claim, to 
include a summary of all of the evidence 
added to the record since the December 
2001 SSOC.  A reasonable period of time 
for a response should be afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


